UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6142


MALCOLM MUHAMMAD,

                Plaintiff – Appellant,

          v.

RANDALL C. MATHENA, Warden; JOHN D. WARATH, Assistant Warden;
GEORGE HINKLE, Regional Administrator; P. SCARBERRY, Food
Service Director; MR. BROCK, Assistant Food Service Director;
LINDA SHEAR, Head Dietician for VADOC; CURTIS L. CARR,
Regional Ombudsman; B. TAYLOR,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00134-JLK-RSB)


Submitted:   June 29, 2015                  Decided:   July 24, 2015


Before KING, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Malcolm Muhammad appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court. Muhammad v. Mathena,

No. 7:14-cv-00134-JLK-RSB (W.D. Va. Jan. 22, 2015).    We deny the

motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                2